Clark, J.
As no statement of facts appears in the record, the only question of any materiality to be considered is the sufficiency of the indictment, the charging part of which is as follows : “ That Andy O’Rourke, an adult male, late of the county aforesaid, on the eleventh day of the month of May in the year of our Lord one thousand eight hundred and seventy-nine, in the said county of Galveston in the State of Texas, with force and arms, then and there in and upon one Rosana Pierson, a female reasonable creature, then and there being under the age of ten. years, *71violently and feloniously did make an assault; and her, the said Rosana Pierson, then and there being under the age of ten years, feloniously and forcibly, and without her consent, then and there did penetrate, ravish, and carnally know; contrary to law,” etc.
It is objected that this indictment does not specify with sufficient certainty and precision the person upon whom the rape was committed; but upon examination it is found to conform to established precedents both in this State and at common law, and charges the offence with more particularity than was absolutely requisite. Walling v. The State, 7 Texas Ct. App. 625; Williams v. The State, 1 Texas Ct. App. 90; Gutierez v. The State, 44 Texas, 587; Davis v. The State, 42 Texas, 226; Clark v. The State, 30 Texas, 448; Whart. Prec. of Indict. 186; 2 Archb. Cr. Pr. & Pl. 304; 2 Bishop’s Cr. Proc., sect. 949.
As presented to us, there is no error in the record, and the judgment is affirmed.

Affirmed.